Name: Commission Regulation (EEC) No 302/83 of 2 February 1983 amending Regulation (EEC) No 2931/81 suspending the customs duties applicable on import into the Community of Nine of certain agricultural products coming from Greece
 Type: Regulation
 Subject Matter: agricultural activity;  European construction;  Europe;  tariff policy
 Date Published: nan

 5 . 2 . 83 Official Journal of the European Communities No L 34/5 COMMISSION REGULATION (EEC) No 302/83 of 2 February 1983 amending Regulation (EEC) No 2931 /81 suspending the customs duties applicable on import into the Community of Nine of certain agricultural products coming from Greece 1 . Article 1 (2) is replaced by the following paragraphs 2 and 3 : '2 . However, where, in respect of the products referred to in paragraph 1 , application of the provi ­ sions of Article 64 ( 1 ) of the Act of Accession of Greece or of other Community provisions results in a level of customs duty lower than that at which the duties have been suspended, the former level shall apply. 3 . Products, covered by a common organization of the market, which are not listed in the Annex, shall be admitted for import into the Community of Nine from Greece free of customs duties .' 2 . The Annex is replaced by the Annex hereto. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Greece, and in particular Article 64 (4) (b) thereof, Whereas Commission Regulation (EEC) No 2931 /81 ('), as last amended by Regulation (EEC) No 2861 /82 (2), suspended totally or partially the customs duties applicable on import into the Community of Nine of certain agricultural products from Greece ; Whereas further products qualify for the total or partial suspension of duty and the rate applicable to several products can be further reduced ; Whereas the Annex to Regulation (EEC) No 2931 /81 should be amended accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of all the agricul ­ tural management committees, Article 2 HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2931 /81 is hereby amended as follows : This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 2 February 1983 . For the Commission Poul DALSAGER Member of the Commission '  ) OJ No L 293, 13 . 10 . 1981 , p . 8 . i2) OJ No L 300, 28 . 10 . 1982, p . 12 . No L 34/6 Official Journal of the European Communities 5. 2 . 83 ANNEX ANNEX CCT heading No Description Rate of duty(%) 01.02 Live animals of the bovine species : A. Domestic species : II . Other 6-4 01.06 Other live animals : A. Domestic rabbits 2-8 B. Pigeons 4 02.01 Meat and edible offals of the animals falling within heading No 01.01 , 01.02, 01.03 or 01.04, fresh, chilled or frozen : A. Meat : II . Of bovine animals : a) Fresh or chilled b) Frozen B. Offals : II . Other : b) Of bovine animals : 8 8 1 . Livers 2-8 02.06 Meat and edible meat offals (except poultry liver), salted, in brine, dried or smoked : C. Other : I. Of bovine animals : a) Meat 9-6 b) Offals 8-8 II . Of sheep and goats : ex b) Offals :  Of domestic sheep 9-6 03.01 Fish, fresh (live or dead), chilled or frozen : A. Freshwater fish : I. Trout and other salmonidae : a) Trout 4-8 III . Carp 3-2 C. Livers and roes 4 (a) (b) 03.02 Fish, dried, salted or in brine ; smoked fish, whether or not cooked before or during the smoking process : A. Dried, salted or in brine : I. Whole , headless or in pieces : d) Atlantic halibut (Hippoglossus hippoglossus) 2-4 II . Fillets : b) Of salmon, salted or in brine 2-4 c) Of lesser or Greenland halibut (Reinhardtius hippoglossoides), salted or in brine 2-4 d) Other 2-5 (a) Duty rate suspended up to and including 30 June 1983 in respect of soft roes , frozen, intended for the manufacture of deoxyribonucleic acid (DNA). Checks on their use for this special purpose shall be carried out pursuant to the relevant Community provisions . (b) Duty rate suspended up to and including 30 June 1983 in respect of hard fish roes, fresh, chilled or frozen . 5. 2 . 83 Official Journal of the European Communities No L 34/7 CCT heading No Description Rate of duty(%) 03.02 B. Smoked, whether or not cooked before or during the (cont 'd) smoking process : III . Lesser or Greenland halibut (Reinhardtius hippo ­ glossoides) 2-4 IV. Atlantic halibut (Hippoglossus hippoglossus) 2-5 V. Mackerel (Scomber scombrus, Scomber japonicus and Orcynopsis unicolor) 2-2 VI . Trout 2-2 VII . Eels (Anguilla spp.) 2-2 VIII . Other 2-2 03.03 Crustaceans and molluscs, whether in shell or not, fresh (live or dead), chilled, frozen, salted, in brine or dried ; crustaceans, in shell, simply boiled in water : A. Crustaceans : V. Other : a) Norway lobsters (Nephrops norvegicus) : 1 . Frozen 4-8 2. Other 4-8 b) Other 4-8 B. Molluscs : I. Oysters : b) Other 7-2 II . Mussels 4 06.01 Bulbs, tubers, tuberous roots, corms, crowns and rhizomes, dormant, in growth or in flower : A. Dormant 3-2 B. In growth or in flower : I. Orchids, hyacinths, narcissi and tulips 3 06.02 Other live plants , including trees , shrubs, bushes, roots, cuttings and slips : A. Unrooted cuttings and slips : II . Other 4 D. Other 5-2 06.03 Cut flowers and flower buds of a kind suitable for bouquets or for ornamental purposes , fresh, dried, dyed, bleached, impregnated or otherwise prepared : A. Fresh : I. From 1 June to 31 October 9-6 II . From 1 November to 31 May 6-8 B. Other :  Cut flowers, not further prepared than dried 7  Other 8 06.04 Foliage, branches and other parts (other than flowers or buds) of trees, shrubs, bushes and other plants, and mosses, lichens and grasses , being goods of a kind suitable for bouquets or ornamental purposes, fresh, dried, dyed, bleached, impreg ­ nated or otherwise prepared : B. Other : I. Fresh 4 II . Not further prepared than dried 2-4 III . Other 6-8 No L 34/8 Official Journal of the European Communities 5. 2 . 83 CCT heading No Description Rate of duty(% ) 07.01 Vegetables, fresh or chilled : F. Leguminous vegetables , shelled or unshelled : III . Other :  Broad beans (vicia faba major L.) :  From 1 July to 30 April 2-2  From 1 May to 30 June 14  Other 5-6 G. Carrots, turnips , salad beetroot, salsify, celeriac , radishes and similar edible roots : I. Celeriac (rooted celery or German celery) : a) From 1 May to 30 September 5-2 b) From 1 October to 30 April 6-8 II . Carrots and turnips 6-8 III . Horse-radish (Cochlearia armoracia) 6 (a) IV. Other 6-8 ex H. Onions, shallots and garlic :  Shallots 4-8 IJ . Leeks and other alliaceous plants (for example, chives, Welsh onions) 5-2 Q. Mushrooms and truffles : I. Cultivated mushrooms 6-4 III . Flap mushrooms 2-8 IV. Other 3*2 R. Fennel 4 T. Other :  Celery sticks :  From 1 January to 30 April 3-2  From 1 May to 31 December 16  Moringa oleifera (drumsticks) Free  Parsley 2-5  Other 6-4 07.02 Vegetables (whether or not cooked), preserved by freezing : A. Olives 7-6 B. Other 7-2 07.03 Vegetables provisionally preserved in brine , in sulphur water or in other preservative solutions, but not specially prepared for immediate consumption : C. Onions 3-6 D. Cucumbers and gherkins 6 E. Other vegetables :  Other, excluding okra (Hibiscus esculentus L. or Abel ­ moschus esculentus (L) Moench) 4-8 (b) F. Mixtures of vegetables specified above 6 (a) Duty rate reduced to 4-4 % up to and including 30 June 1983 . (b) Duty rate suspended up to and including 30 June 1983 in respect of mushrooms, excluding culti ­ vated mushrooms within the meaning of subheading 07.01 Q I, in salted or sulphur water or to which other substances ensuring their temporary preservation have been added, but not specially prepared for immediate consumption . 5. 2 . 83 Official Journal of the European Communities No L 34/9 CCT heading No Description Rate of duty(%) 07.04 Dried, dehydrated or evaporated vegetables, whole , cut, sliced, broken or in powder, but not further prepared : A. Onions 5-6 ex B. Others :  Garlic 5-6  Other, excluding horse-radish (Cochlearia armo ­ racia) 64(a) 08.02 Citrus fruit, fresh or dried : E. Other 6-4 08.03 Figs, fresh or dried : ex B. Dried :  Other than in immediate packings of a net capa ­ city of not more than 15 kg 4 08.04 Grapes , fresh or dried : A. Fresh : II . Other : a) From 1 November to 14 July 7-2 b) From 15 July to 31 October 8-8 08.07 Stone fruit, fresh : E. Other 6 08.08 Berries , fresh : D. Raspberries, black currants and red currants 4-4 F. Other : I. Fruit of the species Vaccinium macrocarpun and Vaccinium corymbosum 3-2 II . Other 4-8 ex 08.09 Other fruit, fresh :  Other excluding melons, water-melons and rose-hips 4-4 08.10 Fruit (whether or not cooked), preserved by freezing, not containing added sugar : A. Strawberries , raspberries and black currants 7-2 B. Red currants , fruit of the species Vaccinium myrtillus, blackberries (brambleberries), mulberries and cloudberries 6-6 (b) C. Fruit of the species Vaccinium myrtilloides and Vacci ­ nium angustifolium 4-8 (b) (a) Duty rate suspended up to and including 30 June 1983 in respect of mushrooms, excluding culti ­ vated mushrooms within the meaning of subheading 07.01 Q I, dried, dehydrated or evaporated, whole or in identifiable slices or pieces , intended for treatment other than simple repacking for retail sale . Checks on their use for this special purpose shall be carried out pursuant to the rele ­ vant Community provisions . However, the suspension is not allowed where the treatment is carried out by retail sale or catering undertakings . (b) Duty rate suspended up to and including 30 June 1983 in respect of fruit of the species Vacci ­ nium, whether or not cooked, in the frozen state , not containing added sugar. No L 34/ 10 Official Journal of the European Communities 5. 2. 83 CCT heading No Description Rate of duty(%) 08.10 (cont'd) D. Other :  Rose hips  Fruit falling within heading No 08.01 , subheadings 08.02 D, 08.08 B, E and F and heading No 08.09, excluding pineapples, melons and water-melons  Other Free 7 (a) (b) 7-6 (a) (b) 08.11 Fruit provisionally preserved (for example, by sulphur dioxide gas, in brine, in sulphur water or in other preservative solu ­ tions), but unsuitable in that state for immediate consump ­ tion : A. Apricots B. Oranges D. Fruit of the species Vaccinium myrtillus E. Other :  Quinces  Fruit falling within headings No 08.01 , subheadings 08.02 D, 08.08 B and F and heading No 08.09, exclu ­ ding pineapples, melons and water-melons  Other 6-4 6-4 3 Free 4-4 08.12 Fruit, dried, other than that falling within heading No 08.01 , 08.02, 08.03, 08.04 or 08.05 : F. Fruit salads : II . Containing prunes 4-8 10.01 Wheat and meslin (mixed wheat and rye) : A. Spelt for sowing 8 10.06 Rice : A. For sowing (c) 4-8 ex 11.05 Flour, meal and flakes of potato, unfit for human consump ­ tion 7-6 12.02 Flours or meals of oil seeds or oleaginous fruit, non-defatted (excluding mustard flour) : A. Of soya beans 3 12.03 Seeds , fruit and spores, of a kind used for sowing : A. Beet seeds :  Commercial seed (d)  Other D. Flower seeds ; kohlrabi seeds (Brassica oleracea, caulorapa and gongylodes varieties) E. Other 3-6 5-2 2-8 3-4 12.06 Hop cones and lupulin 3-6 (a) Duty rate suspended up to and including 30 June 1983 in respect of fruit of the species Vacci ­ nium, whether or not cooked, in the frozen state, not containing added sugar. (b) Duty rate suspended up to and including 30 June 1983 in respect of dates , frozen, in immediate packings of a net capacity of 5 kg or more, not intended for the production of alcohol . Checks on their use for this special purpose shall be carried out pursuant to the relevant Community provi ­ sions . (c) Entry under this subheading is subject to conditions to be determined by the competent authori ­ ties . (d) Solely for seeds complying with the provisions of the Directives on the marketing of seeds and plants . 5. 2 . 83 Official Journal of the European Communities No L 34/ 11 CCT heading No Description Rate of duty(%) 13.03 Vegetable saps and extracts ; pectic substances, pectinates and pectates ; agar-agar and other mucilages and thickeners, derived from vegetable products : B. Pectic substances, pectinates and pectates : ex I. Dry :  Pectic substances and pectinates 9-6 ex II . Other :  Pectic substances and pectinates 5-6 15.02 Fats of bovine cattle, sheep or goats, unrendered ; rendered or solvent-extracted fats (including "premier jus") obtained from those unrendered fats : B. Other : I. Unrendered fats of bovine cattle ; rendered or solvent-extracted fats (including "premier jus") obtained from those fats 2-4 ex II . Fats of sheep and goats (including "premier jus") :  Of sheep 2-4 15.07 Fixed vegetable oils, fluid or solid, crude, refined or purified : C. Castor oil : II . Other 3-2 D. Other oils : I. For technical or industrial uses other than the manu ­ facture of foodstuffs for human consumption (a) : b) Other : 2. Other 3-2 (b) II . Other : a) Palm oil : 1 . Crude 2-4 2. Other 5-6 b) Other : 1 . Solid, in immediate packings of a net capacity of 1 kg or less 8 2. Solid, other ; fluid : aa) Crude 4 bb) Other 6 (a) Entry under this subheading is subject to conditions to be determined by the competent authori ­ ties . (b) Duty of 3-2 % with a maximum of 50 ECU per 100 kg net weight, plus a compensatory amount in certain conditions up to and including 30 June 1983 for purified soya-bean oil in glass bottles . Each bottle holds 10 litres of purified soya-bean oil containing by weight :  a minimum of 8-5 % and a maximum of 12 % of palmitic acid esters,  a minimum of 2-5 % and a maximum of 4-7 % of stearic acid esters,  a minimum of 22-4 % and a maximum of 29 % of oleic acid esters,  a minimum of 46-6 % and a maximum of 53-7 % of linoleic acid esters ,  a minimum of 7-4 % and a maximum of 1 1 % of linolenic acid esters , and containing :  not more than 5 millimoles of free fatty acid per kg of oil ,  phosphalipids corresponding to a nitrogen content not exceeding 0-04 mg per gram of oil . The soya-bean oil covered by this description is destined for the preparation of emulsions for injections . Checks on its use for this special purpose shall be carried out pursuant to the relevant Community provisions . No L 34/ 12 Official Journal of the European Communities 5 . 2. 83 CCT heading No Description Rate of duty(% ) 15.12 Animal or vegetable oils and fats, wholly or partly hydroge ­ nated, or solidified or hardened by any other process , whether or not refined, but not further prepared : A. In immediate packings of a net capacity of 1 kg or less 8 B. Other 6-8 15.13 Margarine, imitation lard and other prepared edible fats 10 16.02 Other prepared or preserved meat or meat offal : A. Liver : I. Goose or duck liver 6-4 B. Other : II . Game or rabbit meat or offal 6-8 III . Other : b) Other : 1 . Containing bovine meat or offal : aa) Uncooked ; mixtures of cooked meat or offal and uncooked meat or offal 8 bb) Other 10-4 2. Other : aa) Of sheep or goats bb) Other 8 10-4 16.05 Crustaceans and molluscs , prepared or preserved : A. Crabs 2-5 (a) B. Other 3 2 (b) (c) 20.01 Vegetable and fruit, prepared or preserved by vinegar or acetic acid , with or without sugar, whether or not containing salt, spices or mustard : C. Other 3-3 20.02 Vegetables prepared or preserved otherwise than by vinegar or acetic acid : A. Mushrooms : I. Cultivated 9-2 II . Other 9-2 (a) Duty rate suspended up to and including 30 June 1983 in respect of crabs of the species "King" (Paralithodes camtchaticus), "Hanasaki" (Paralithodes brevipes), "Kegani" (Erimacrus isenbecki), "Queen" (Chionoecetes spp), "Red" (Geryon quinquedens) and "Rough stone" (Neolithodes asper ­ rimus), simply boiled in water and shelled, whether or not frozen, in immediate packings of a net capacity of 2 kg or more . (b) Duty rate suspended up to and including 30 June 1983 in respect of lobster flesh, cooked, to be used for the manufacture of butters based on lobster, pastes , pates , soups or sauces . Checks on its use for this special purpose shall be carried out pursuant to the relevant Commu ­ nity provisions . However, the suspension is not allowed where the treatment is carried out by retail sale or catering undertakings . (c) Duty rate suspended at 2-4 % up to and including 30 June 1983 in respect of shrimps and prawns of the species Pandalus borealis, boiled in water and shelled, whether or not frozen or dried, intended for the industrial processing of products falling within heading No 16.05 . Checks on their use for this special purpose shall be carried out pursuant to the relevant Commu ­ nity provisions . 5 . 2 . 83 Official Journal of the European Communities No L 34/ 13 CCT heading No Description Rate of duty(% ) 20.02 (cont 'd) B. Truffles 7-2 D. Asparagus  7 E. Sauerkraut 8 ex F. Capers and olives :  Capers 2-4 ex H. Other, including mixtures :  Mixtures :  Mixtures known as 'TÃ ¼rlÃ ¼ ' comprising beans in pod, aubergines, courgettes and various other vegetables 4-4  Other mixtures 8-8  Carrots 7  Other, excluding Moringa oleifera (drumsticks) 3-5 20.03 Fruit preserved by freezing, containing added sugar : A. With a sugar content exceeding 13 % by weight :  Fruit falling within heading No 08.01 , subheadings 08.02 D, 08.08 B, E and F and heading No 08.09, excluding pineapples , melons and water-melons 10  Other 10-4 B. Other :  Fruit falling within heading No 08.01 , subheadings 08.02 D, 08.08 B, E and F and heading No 08.09, excluding pineapples, melons and water-melons 10  Other 10-4 20.04 Fruit, fruit-peel and parts of plants, preserved by sugar (drained, glace or crystallized) : B. Other : I. With a sugar content exceeding 13 % by weight :  Fruit falling within heading No 08.01 , sub ­ headings 08.02 D, 08.08 B, E and F and heading No 08.09, excluding pineapples , melons and water-melons 6  Other 10 II . Other :  Fruit falling within heading No 08.01 , subhea ­ dings 08.02 D, 08.08 B, E and F and heading No 08.09, excluding pineapples , melons and water ­ melons 6  Other 10 20.05 Jams, fruit jellies , marmalades, fruit puree and fruit pastes , being cooked preparations , whether or not containing added sugar : C. Other : I. With a sugar content exceeding 30 % by weight : a) Plum puree and plum paste , in immediate pack ­ ings of a net capacity exceeding 100 kg for indus ­ trial processing (a) 11-6 (a) Entry under this subheading is subject to conditions to be determined by the competent authori ­ ties . No L 34/ 14 Official Journal of the European Communities 5. 2 . 83 CCT heading No Description Rate of duty(%) 20.05 (cont 'd) C. I. b) Other :  Of fruit falling within heading No 08.01 , subheadings 08.08 B, E and F and heading No 08.09, excluding pineapples, melons and water ­ melons 11  Other 12 II . With a sugar content exceeding 13 % but not ex ­ ceeding 30 % by weight :  Of fruit falling within heading No 08.01 , subhea ­ dings 08.08 B, E and F and heading No 08.09 , excluding pineapples , melons and water-melons  Other 11 12 III . Other :  Fig puree  Of fruit falling within heading No 08.01 , subhea ­ dings 08.08 B, E and F and heading No 08.09 excluding pineapples , melons and water-melons  Other 4-8 11 12 20.06 Fruit otherwise prepared or preserved, whether or not con ­ taining added sugar or spirit : A. Nuts (including ground-nuts), roasted , in immediate pack ­ ings of a net capacity : I. Of more than 1 kg 2-3 II . Of 1 kg or less 2-6 B. Other : I. Containing added spirit : a) Ginger 10 b) Pineapples, in immediate packings of a net capa ­ city : 1 . Of more than 1 kg : aa) With a sugar content exceeding 17 % by weight bb) Other 10 10 2 . Of 1 kg or less : aa) With a sugar content exceeding 19 % by weight bb) Other 10 10 c) Grapes : 1 . With a sugar content exceeding 1 3 % by weight 2 . Other 12-8 12-8 d) Peaches , pears and apricots, in immediate packings of a net capacity : 1 . Of more than 1 kg : aa) With a sugar content exceeding 13 % by weight : 11 . Of an actual alcoholic strength by mass not exceeding 11-85 % mas 22. Other 12-4 12-8 5. 2 . 83 Official Journal of the European Communities No L 34/ 15 CCT heading No Description Rate of duty(%) 20.06 (cont'd) B. I. d) 1 . bb) Other : 11 . Of an actual alcoholic strength by mass not exceeding 11-85 % mas 12-4 22. Other 12-8 2 . Of 1 kg or less : aa) With a sugar content exceeding 15 % by weight 12-8 bb) Other 12-8 e) Other fruits : 1 . With a sugar content exceeding 9 % by weight : aa) Of an actual alcoholic strength by mass not exceeding 11-85 % mas 12-4 bb) Other 12-8 2 . Other : aa) Of an actual alcoholic strength by mass not exceeding 11-85 % mas 12-4 bb) Other 12-8 (a) f) Mixtures of fruit : 1 . With a sugar content exceeding 9 % by weight : aa) Of an actual alcoholic strength by mass not exceeding 11-85 % mas 12-4 bb) Other 12-8 2 . Other : aa) Of an actual alcoholic strength by mass not exceeding 11-85 % mas 12-4 bb) Other 12-8 II . Not containing added spirit : a) Containing added sugar, in immediate packings of a net capacity of more than 1 kg : 4 . Grapes 8-8 5 . Pineapples : aa) With a sugar content exceeding 17 % by weight 8-8 bb) Other 8-8 ex 8 . Other fruits :  Fruit falling within heading No 08.01 , subheadings 08.08 B, E and F and heading No 08.09 , excluding pineapples , melons and water-melons 7  Tamarind (pods, pulp) 7  Other, excluding grapefruit 8-4 (a) Duty rate of 4% up to and including 30 June 1983 in respect of sweet cherries with light ­ coloured flesh, marinated in alcohol , of a diameter of 18-9 mm ; or less , stoned, intended for the manufacture of chocolate products . Checks or their use for this special purpose shall be carried out pursuant to the relevant Commu ­ nity provisions . No L 34/ 16 Official Journal of the European Communities 5 . 2 . 83 CCT heading No Description Rate of duty(%) 20.06 (cont 'd) B. II . b) Containing added sugar, in immediate packings of a net capacity of 1 kg or less : 4 . Grapes 9-6 5 . Pineapples : aa) With a sugar content exceeding 19 % by weight 9-6 bb) Other 9-6 ex 8 . Other fruits :  Fruit falling within heading No 08.01 , subheadings 08.08 B, E and F and heading No 08.09 , excluding pineapples, melons and water-melons 8  Other, excluding grapefruit 9-6 c) Not containing added sugar, in immediate pack ­ ings of a net capacity : 1 . Of 4-5 kg or more : ex dd) Other fruits :  Fruit falling within heading No 08.01 , subheadings 08.08 B, E and F and heading No 08.09, excluding pineapples , melons and water ­ melons 7  Other, excluding grapefruit 9-2 2 . Of less than 4-5 kg : ex bb) Other fruit and mixtures of fruit :  Fruit falling within heading No 08.01 , subheadings 08.08 B, E and F and heading No 08.09 , excluding pineapples , melons and water ­ melons 7  Other, excluding grapefruit 9-2 20.07 Fruit juices (including grape must) and vegetable juices , whether or not containing added sugar, but unfermented and not containing spirit : IA. Of a density exceeding 1-33 g/cm ' at 20 °C : III . Other : \/ ex a) Of a value exceeding 30 ECU per 100 kg net weight :  Pineapple 16-8 b) Of a value not exceeding 30 ECU per 100 kg net weight : ex 1 . "With an added sugar content exceeding 30 % by weight :  Pineapple 16-8 ex 2 . Other :  Pineapple 16-8 B. Of a density of 1.33 g/cm ' or less at 20 °C : II . Other : a) Of a value exceeding 30 ECU per 100 kg net weight : 4 . Pineapple juice : aa) Containing added sugar 7-6 bb) Other 8 5 . 2 . 83 Official Journal of the European Communities No L 34/ 17 CCT heading No Description Rate of duty(%) 20.07 (cont 'd) B. II . b) Of a value of 30 ECU or less per 100 kg net weight : 5 . Pineapple juice : aa) With an added sugar content exceeding 30 % by weight bb) With an added sugar content of 30 % or less by weight cc) Not containing added sugar 7-6 7-6 8 22.04 Grape must, in fermentation or with fermentation arrested otherwise than by the addition of alcohol 16 22.05 Wine of fresh grapes ; grape must with fermentation arrested by the addition of alcohol : A. Sparkling wine 9-6 ECU per hi B. Wine other than that referred to in A, in bottles with "mushroom" stoppers held in place by ties or fastenings ; wine otherwise put up with an excess pressure due to carbon dioxide in solution of not less than 1 bar but less than 3 bar, measured at a temperature of 20 ° C 9-6 ECU per hi C. Other : I. Of an actual alcoholic strength by volume not ex ­ ceeding 1 3 % vol, in containers holding : a) Two litres or less :  Wine of fresh grapes  Other 3-4 ECU per hi (a) 5-8 ECU per hi (a) b) More than, two litres :  Wine of fresh grapes  Other 2-6 ECU per hi (a) 4-3 ECU per hi (a) II . Of an actual alcoholic strength by volume exceeding 13 % vol but not exceeding 15 % , in containers holding : a) Two litres or less :  Wine of fresh grapes  Other 4 ECU per hi (a) 6-7 ECU per hi (a) b) More than two litres :  Wine of fresh grapes  Other 3-1 ECU per hi (a) 5-3 ECU per hi (a) III . Of an actual alcoholic strength by volume exceeding 15 % vol but not exceeding 18 % vol , in containers holding : a) Two litres or less : 2. Other :  Wine of fresh grapes  Other 4-9 ECU per hi (a) 8-2 ECU per hi (a) b) More than two litres : 3 . Other :  Wine of fresh grapes  Other 4 ECU per hi (a) 6-7 ECU per hi (a) (a) The exchange rate to be applied in converting into national currencies the ECU in which the customs duty is expressed shall be the representative rate applicable to wines , if such a rate is fixed for the purposes of the common agricultural policy . No L 34/ 18 Official Journal of the European Communities 5 . 2. 83 CCT heading No Description Rate of duty(% ) 22.05 (cont'd) C. IV. Of an actual alcoholic strength by volume exceeding 1 8 % vol but not exceeding 22 % vol , in containers holding : a) Two litres or less : 2. Other :  Wine of fresh grapes  Other 5-5 ECU per hi (a) 9-2 ECU per hi (a) b) More than two litres : 3 . Other :  Wine of fresh grapes  Other 5-5 ECU per hi (a) 9-2 ECU per hi (a) V. Of an actual alcoholic strength by volume exceeding 22 % vol, in containers holding : a) Two litres or less :  Wine of fresh grapes  Other 0-4 ECU per hi per % vol of alcohol + 2-8 ECU per hi (a) 0-7 ECU per hi per % vol of alcohol + 4-8 ECU per hi (a) b) More than two litres :  Wine of fresh grapes 0-4 ECU per hi % vol of alcohol (a)  Other 0-7 ECU per hi % vol of alcohol (a) 22.10 Vinegar and substitutes for vinegar : A. Wine vinegar, in containers holding : I. Two litres or less 3-2 ECU per hi II . More than two litres 2-4 ECU per hi 23-05 Wine lees ; argol : A. Wine lees : II . Other 0-8 ECU per kg of total alcohol 23-06 Products of vegetable origin of a kind used for animal food, not elsewhere specified or included : A. Acorns , horse-chestnuts and pomace or marc of fruit : I. Grape marc : b) Other 0-8 ECU per kg of total alcohol (a) The exchange rate to be applied in converting into national currencies the ECU in which the customs duty is expressed shall be the representative rate applicable to wine, if such a rate is fixed for the purposes of the common agriculture policy.'